—Judgment, Supreme Court, Bronx County (Barry Salman, J.), entered on or about May 7, 1996, insofar as appealed from as limited by defendant’s brief, awarding damages in favor of plaintiff patient and against defendant doctor of $500,000 for past pain and suffering and $220,000 for future pain and suffering, upon plaintiff’s stipulation to reduce the jury’s award of $490,000 for future pain and suffering in lieu of a new trial thereof, unanimously affirmed, with costs.
The award does not materially deviate from what is reasonable compensation for this 20-year old plaintiff’s injuries, sustained as a result of defendant’s negligence in applying liquid nitrogen in an attempt to remove an anal wart, which included a one-foot by four-inch third-degree burn that resulted in a scar on the right buttock extending to the back of the thigh, excruciating pain and two and a half years of posttraumatic stress disorder (cf., Lyall v City of New York, 228 AD2d 566). Concur—Murphy, P. J., Milonas, Tom, Andrias and Colabella, JJ.